Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner notes the prior art does not show a projection system including the sensor and camera which performs the limitation of user interface when the distance is greater/equal to a threshold and also the limitation of when the distance is less than said threshold, it then captures the image and automatically corrects and projects said corrected image.
The examiner notes the International Search Report however the key features as noted above, are not disclosed/taught based upon the foreign reference as noted in the search report.
The closest prior art of record:
US 20130286361 (claim 11 and para 21) for instance discloses a mobile projector which includes adjustable optics (zoom) to automatically or manually correct the keystone of the picture when the optics are switched to a short-throw projection (distance being shorter to display);
US 20160249027 (para 29) which states the system can include both a manual and automatic keystone correction, where the user can make a manual correction and then set the system back in automatic keystone correction mode.
US 20160316184 (Fig 1) includes a projector which includes sensor (may be cameras) on a projection screen which provide feedback to adjust the position of the image based upon the sensed (or not sensed signals from the sensor) in order to adjust the projected display to the size of the screen. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P YENKE whose telephone number is (571)272-7359. The examiner can normally be reached Typically 8:00am-4:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/BRIAN P YENKE/Primary Examiner, Art Unit 2422